Mr. Justice Scott delivered the opinion of the Court: This was a creditor’s bill, and was brought by Abial B. Sawyer, and other judgment creditors of Solomon Moyer, against Solomon Moyer, Henry Moyer, Sarah Ann Moyer, and Mary Moyer, in the circuit court of Tazewell county. The recovery of judgments at law in favor of complainants, against Solomon Moyer, is set forth in the bill, and then it is alleged that at the time, and after the indebtedness to complainants was contracted, Solomon Moyer was the owner of valuable real estate in Tazewell and McLean counties, and that afterwards, but before complainants recovered their judgments at law against him, Solomon Moyer conveyed a part of his real estate to Henry Moyer, and another part to Sarah Ann Moyer; that subsequently Henry Moyer and Sarah Ann Moyer conveyed such real estate to Mary Moyer, and that such conveyances were all colorable, and made without any valuable consideration, with a view to hinder and delay the creditors of Solomon Moyer in the collection of their claims against him. It is further alleged that Solomon Moyer has now no other property, real or personal, subject to levy and sale on execution. Answering, defendants admitted the recovery of the several judgments mentioned in complainants’ bill, against Solomon Moyer, and also the several conveyances as alleged in the bill, but assert the good faith of the transactions, and that the conveyances were all bona fide sales, for a full and valuable consideration, and with no view to hinder and delay the creditors of Solomon Moyer in the collection of their just claims against him. Eeplications were filed to the answers of defendants, and the cause was submitted upon the issues made by the pleadings, and on the proofs taken. The court found for defendants, and dismissed the bill. That decision was affirmed in the Appellate Court, and complainants bring the case to this court. No controversy is made as to the validity of the judgments at law in favor of the several complainants against Solomon Moyer, nor that the indebtedness upon which such judgments were recovered accrued prior to the conveyances made by Solomon Moyer to Henry Moyer and Sarah Ann Moyer, as alleged in the bill. Some effort was made to show that Solomon Moyer was overreached in the transaction, and was induced to contract the indebtedness by false representations made by some of complainants, and on that account the judgments were not equitably due to complainants; but the evidence on this branch of the case ought to have been rejected. Whatever defence, if any, existed, should have been made in the actions at law. As the evidence was heard before the court, it did no harm, as it will be presumed none but proper evidence was considered in the decision of the case. Before coming to the consideration of the merits of the case, it may be remarked that neither the bill nor the proof makes any case that would warrant the appointment of a receiver, and the hill, so far as it asked to have one appointed, was very properly dismissed, no matter what view may be taken of the transaction. The only branch of the case that presents any difficulty is, whether the conveyances of real estate by Solomon Moyer to Henry Moyer and to Sarah Ann Moyer, and from Henry and Sarah Ann to Mary Moyer, have been proven to be fraudulent as to the creditors of Solomon Moyer. As has been seen, the answers of defendants assert, with the utmost positiveness, the good faith of the several transactions,—that all of the conveyances were bona fide sales, upon full and valuable considerations, and made with no intent to hinder and delay creditors of the grantor in the collection of their just claims against him. The principal evidence in the ease comes from defendants implicated in the transactions, all of whom, except Sarah Ann Moyer, were examined as witnesses before the master in chancery, to whom the cause was referred. These witnesses were all produced by complainants, and every one of them says the sales were in good faith, for a valuable consideration, which was fully paid. Many of the answers of the witnesses as to where they got the money with which to make the purchases, are very unsatisfactory, and it is argued for that reason they ought not to be believed. But whom shall we believe ? These are the most material witnesses, and if their testimony is rejected the record contains no evidence whatever tending to impeach, in any considerable degree, the fairness of the several conveyances. Should the testimony of these witnesses be considered, that which makes for them must be considered as well as that which is against them. When that is done it is seen these were actual sales in good faith, upon a sufficient money consideration, and with no intent to hinder and delay the creditors of the grantor in the collection of their claims against him. The burden of proving the conveyances fraudulent, and done with intent to hinder and delay the creditors of the grantor, rested upon complainants, and that has not been done. All of defendants examined as witnesses testify to the fairness of the conveyances, and unsatisfactory as their testimony is in some respects, there is nothing in the record that sufficiently overcomes it. The judgment of the Appellate Court will be affirmed. Judgment affirmed.